Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
The Amendment filed 09/23/2022 amended claims 51, 69 and 70.  
Claims 51-59, 61-70 are pending.
 Priority
The instant application claims priority to the 371 of PCT/CN2019/080519, filed 3/29/2019, which claims priority to PCTCN2018081155, filed 3/29/2018.  
	The certified English translation of PCT/CN2018081155, filed 05/24/2022, is acknowledged.
Election/Restrictions 
Applicant elected Group I, drawn to method of delivering a nucleic acid to a cell, and further elected So-41 as the species of formula (I), and No.41+No.38+sphingosine derivative So-8 as the lipid combination, in the reply filed 01/17/2022.
Since claim 60, which was drawn to a combination of species of formula I, was cancelled in the 05/24/2022 amendment, the species election over the combination of compounds of formula (I) is moot.
Claims 69-70 were withdrawn from further consideration as being drawn to a nonelected invention.  
Claims 55-57 were withdrawn from consideration as being directed toward
non-elected subject matter.
	In the course of the search, the species election was broadened to include So-5, So-26, So-42, and So-45.
	Claims 51-54, 58-59 and 61-68 were and are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 112
-Applicant’s amendment to claim 51 that deletes “or -NR4R5 group is a quaternary ammonium cation,” is sufficient to overcome this rejection.  
-Applicant’s amendment to claim 58 that substitutes “consists of” for “comprises” is sufficient to overcome this rejection.  
35 U.S.C. § 103
	-Applicant’s amendment to claim 51 that deletes the “or -NR4R5 group is a quaternary ammonium cation” and applicant’s amendment to claim 59 that substitutes “comprises” with “consists of” is sufficient to overcome the rejections over US 6,074,667 to Kinnunen since the lipids of Kinnunen require a helper lipid.
	As such, the below 102 and 103 rejections are over new prior art references.
Claim Objections
Claims 51-52, 59 and 61-62 are objected to because of the following informalities:  
-In claims 51 and 52, a comma is missing between “biotin” and “acyl” in the definition of R4 and R5.
-In claim 59, the period is within the last box of “No.41” and not at the end of the claim.  Each claim must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m). 
-The Markush language in the first three lines of claim 61 is unclear and should be amended to clarify the limitations bestowed upon the term “nucleic acid.”  See MPEP 2117 for guidance on proper Markush language.
-For consistency and clarity, in claim 62, the full RNA word should be spelled out with the abbreviation in parentheses. Following this use, the abbreviation may be solely relied upon.
-For clarity, since the term “paths” is not defined in conjunction with “inhalation” in the specification, the phrase “inhalation paths” in claim 68 should be amended to “inhalation.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 59 and 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 59 is indefinite because it depends from claim 51, wherein claim 51 recites Formula (I), a structure with a “-NR4R5” group.  However, So-29, So-31-35, and So-40, species of compounds recited in claim 59, depict a quaternary ammonium group and not a “-NR4R5” group.  
For the purpose of examination, compounds So-29, So-31-35, and So-40 are interpreted as not reading on compounds of formula (I).
-Claim 62 is indefinite because it recites “small RNA” and also recites “small nuclear RNA,” “small nucleolar RNA,” and “small cytoplasmic RNA,” which are narrower embodiments of “small RNA.”  The claim is indefinite because there is a question or doubt as to whether the narrow embodiments are merely exemplary, and therefore not required, or if they are required features of the claim. 
For the purpose of examination, “small nuclear RNA,” “small nucleolar RNA,” and “small cytoplasmic RNA,” are interpreted as examples of “small RNA.”
-A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 63 recites the broad recitation “14-32 bp”, and the claim also recites “16-28bp” or “18-24bp,” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
For the purpose of examination, “16-28bp” or “18-24bp,” are interpreted as examples of “14-32 bp.”
Claim Interpretation
-For the purpose of examination, the phrase “the lipid composition consists of one or more compounds of Formula (I)” in claim 51 is interpreted as a composition that contains only compounds of Formula (I) as components of the composition, thereby excluding carriers and any other types of excipients.  
-The term “phosphate ester group” in claim 51 is interpreted as 
    PNG
    media_image1.png
    89
    132
    media_image1.png
    Greyscale
, as defined on page 33 of the specification.  
-Since instant claim 51 is directed toward a method for delivering a nucleic acid to a cell or a subject, and not directed toward a method of making a lipid-nucleic acid mixture, the phrase “mixing a lipid composition with the nucleic acid” is interpreted as a product by process limitation.  
	-Claims 65 and 66 are interpreted as product-by-process claims.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
-Since claim 61 depends on claim 51, which is directed toward a method for delivering a nucleic acid to a cell or a subject, and since claim 61 does not recite active method of administration or identification steps, the limitation “when the nucleic acid is therapeutic or diagnostic, the nucleic acid is used to treat or diagnose a disease selected from the group consisting of. . .and gout,” is interpreted as an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: Due to indefiniteness, the claims 58 and 62-63 are interpreted as discussed in the above 35 USC 112 rejection.

Claims 51-54, 58-59, 61, 62, 63, 65-68 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2012/0142765 to Jimenez (published 2012, PTO-892), as evidenced by CAS 123-78-4 (PTO-892).
Jimenez ‘765 teaches sphingosine-bound oligonucleotides, wherein siRNA is specifically taught (title, abstract).  Oligonucleotides are taught as nucleic acid polymers typically containing up to 200 bases, typically comprised of RNA or DNA (paragraph 34).  
	Instant So-26, 
    PNG
    media_image2.png
    85
    206
    media_image2.png
    Greyscale
, which is sphingosine, is taught as a sphingolipid (abstract).  Instant So-42 is taught as a sphingolipid (paragraph 10 and Fig. 1).  RNA can be conjugated to different kinds of sphingolipids as defined in paragraphs 19-27 (paragraph 31).  
	The siRNA is between 15 and 25 nucleotides long (paragraphs 61-62).  
	A method of treating a disease in a mammal by administering the oligonucleotide conjugated to a sphingolipid is taught (pg. 15, claims 9 and 29).  
	Oral, transdermal, and injection are taught as modes of administration (paragraph 73).  
As evidenced by CAS, sphingosine, So-26, has the following structure:

    PNG
    media_image3.png
    195
    1092
    media_image3.png
    Greyscale
.
The product-by-process recitations in claims 51 and 65-66 are considered met since the products appear to be the same.   
The intended use limitations in claim 61 are considered met since the method of Jimenez ‘765 is capable of being used to treat or diagnose diseases.

Claims 51-54, 58-59, 61, 62, 63, 65-68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0069587 to Radovic-Moreno (effectively filed 06/04/2014, PTO-892) as evidenced by CAS 123-78-4, 764-22-7 and 26993-30-6 (PTO-892).
Radovic ‘587 teaches liposomal spherical nucleic acids that function as multivalent immune modulators (abstract).  
	Specifically taught is a nanostructure comprising a liposomal core having a lipid bilayer and oligonucleotides (pg. 21, claim 67).  
	Sphingolipids are taught as the linker and the liposomal core (pg. 21, claims 73, 74, 93, 94).  
	Instant So-26, which is sphingosine, is taught (pg. 21, claim 93-94).  As evidenced by CAS, the structure is:
	
    PNG
    media_image3.png
    195
    1092
    media_image3.png
    Greyscale
.
Instant So-45, which is sphinganine, is taught (page 21, claims 93-94).  As evidenced by CAS, the structure is:

    PNG
    media_image4.png
    190
    1076
    media_image4.png
    Greyscale
.
Instant So-5, which is sphingosine phosphate, is taught (page 21, claims 93-94).  As evidenced by CAS, the structure is:

    PNG
    media_image5.png
    189
    1117
    media_image5.png
    Greyscale
.
	DNA and RNA are taught as the oligonucleotides (paragraphs 16-17, 99, 126).  Small RNAs of 18 bp, and others, are exemplified (paragraph 124).  Oligonucleotides in the range of 6 to 100 bases are taught (paragraph 144).  
	Methods of treating diseases or disorders, such as breast and lung cancer is taught (pg. 21-22, claims 91, 95-99).  
	Oral, parenteral, intravenous and other modes of administration are taught (paragraph 159).  
The product-by-process recitations in claims 51 and 65-66 are considered met since the products appear to be the same.   
The intended use limitations in claim 61 is considered met since the method of Jimenez ‘765 is capable of being used to treat or diagnose diseases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, the claims 58 and 62-63 are interpreted as discussed in the above 35 USC 112 rejection.

Claims 64 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0142765 to Jimenez (published 2012, PTO-892) as applied to claims 51-54, 58-59, 61, 62, 63, and 65-68  above, and further in view of CN 102409044A (PTO-892).
Jimenez ‘765 is applied as discussed in the above 35 USC 102 rejection.  
While Jimenez ‘765 teaches a method of treating a disease by administering an RNA conjugated to a sphingolipid, it differs from that of the instant invention, in that it does not teach preferred RNA’s.
CN ‘044 teaches nucleic acid tags and uses thereof.  Disclosed is a method for constructing indexes for digital gene expression (DGE) profiling and uses thereof.  DGE detects the gene expression of a specific tissue of a species in a specific state and can be used in basic scientific research, medical research and drug research and development.  RNA samples are used to construct DGE libraries.  SEQ ID NO. 1 of the instant invention is taught as one of the nucleic acid sequences used in the tags (pgs. 6-7).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify TTCAGAGTTCTACAGTCCGA, SEQ ID NO. 1, of CN ‘044 as the oligonucleotide of Jimenez ‘765, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the SEQ ID NO. 1 of CN ‘044 as the oligonucleotide of Jimenez ‘765, with a reasonable expectation of success, because Jimenez ‘765 teaches its methods for genetic testing and methods of treatment, and CN ‘044 teaches its nucleic acid tags as useful in medical research and drug research and development

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0069587 to Radovic-Moreno (effectively filed 06/04/2014, PTO-892) as applied to claims 51-54, 58-59, 61, 62, 63, and 65-68  above, and further in view of CN 102409044A (PTO-892).
Radovic ‘587 is applied as discussed in the above 35 USC 102 rejection.  
While Radovic ‘587 teaches a method of treating a disease by administering an RNA conjugated to a sphingolipid, it differs from that of the instant claimed invention, in that it does not teach preferred RNA’s.
CN ‘044 teaches nucleic acid tags and uses thereof.  Disclosed is a method for constructing indexes for digital gene expression (DGE) profiling and uses thereof.  DGE detects the gene expression of a specific tissue of a species in a specific state and can be used in basic scientific research, medical research and drug research and development.  RNA samples are used to construct DGE libraries.  SEQ ID NO. 1 of the instant invention is taught as one of the nucleic acid sequences used in the tags (pgs. 6-7).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify TTCAGAGTTCTACAGTCCGA, SEQ ID NO. 1, of CN ‘044 as the nucleic acid of Radovic ‘587, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the SEQ ID NO. 1 of CN ‘044 as the nucleic acid of Radovic ‘587, with a reasonable expectation of success, because Radovic ‘587 teaches its methods for therapeutic applications as well as research and diagnostic indications, and CN ‘044 teaches its nucleic acid tags as useful in medical research and drug research and development.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-54, 58-59, and 65-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67, 69-72, 75, 79, 81-86,  of copending Application No. 16/499,283 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘283 claims a method of delivering a nucleic acid to a cell using a lipid composition comprising mixing the lipid composition with the nucleic acid to obtain a lipid nucleic acid mixture, wherein the lipid composition comprises compounds of instant Formula (I) and (Ia).  Treating a disease is claimed.  Species of compounds recited in instant claim 59 are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 51-54, 58-59, and 61-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67, 75-78, 80-81, and 84-88 of copending Application No. 17/042,935 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘935 claims a method of delivering a nucleic acid into a subject comprising administering a lipid-nucleic acid mixture, wherein the lipid comprises compounds of instant Formula (I) and (Ia).  Small nucleic acids with lengths of 14-24 bp are claimed.  Treating cancer is claimed.  Nucleic acids with SEQ ID NO. 1 is claimed.  Compounds of instant claim 59 are claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622